SUMMERS, Judge,
concurring.
I must necessarily agree with the majority in the present case. However, in doing so, I stand firmly by my dissent in State v. Jimmy W. Hammock, 867 S.W.2d 8 (Tenn.Crim.App.1993).
In Hammock, the state called several lay witnesses who had known the defendant for years. One witness had known the defendant all of his life. These witnesses gave strong, convincing testimony concerning the defendant’s sanity. I still feel that based upon the state’s lay testimony, the jury in Hammock properly found the defendant sane beyond a reasonable doubt.
The ease sub judice is clearly distinguishable. The state’s evidence consistent with sanity and inconsistent with insanity is slim. Based upon a reading of this voluminous record, I doubt if the evidence could get any stronger. The defendant has been a paranoid schizophrenic for many years, and his aberrant acts and insane behavior were well known. The state’s forensic mental health team was unanimous in determining that this defendant was insane at the time of the commission of the offense. I realize from personal experience the frustrations involved and the emotions this case must have had, but I simply do not think that the lay testimony was strong enough to meet the state’s burden of proving Overbay’s sanity.
I still stand on the proposition that the state may establish a defendant’s sanity by the use of expert testimony, by lay testimony, or both, by showing that the defendant’s behavior was consistent with sanity and inconsistent with insanity. Simply put, in the present case, the state had no such evidence.
I would hope that in ruling as we have, the mental health officials will read this entire record. They must understand that this defendant is someone who needs to be treated, watched, guarded, and scrutinized carefully in a secure facility for the criminally insane. I have no doubt in my mind that after the district attorney general files the proper petition pursuant to T.C.A. § 33-7-303 and § 33-6-104, the court will judicially commit this defendant. This defendant is a person who has committed homicide, and poses a substantial likelihood of serious harm to others and possibly to himself. After reviewing this record and defendant’s mental health history and evaluations, I do not see how he will ever be releasable into society as we know it. Certainly this is a case for involuntary commitment, and if the situation ever arises, judicial discharge review should be mandatory pursuant to T.C.A. § 33-6-110.
This case is a tragedy any way you look at it. A law enforcement officer was killed doing his job. This defendant should have been hospitalized years ago. It took a year and a half before the psychiatrists and psychologists could even find him competent to stand trial. It seems that our system lost him somewhere between the cracks. It is my sincere hope that the Commissioner of Mental Health and Mental Retardation never lets Mr. Overbay slip between the cracks again. I would hope that in the years to come, Deputy Parker’s violent death is not forgotten.
Both sides have done an excellent job in prosecuting and defending this tough case. These cases are rare, but they do unfortunately occur. Sometimes juries are swayed by passion, emotion, and public sentiment. We understand that, and we appreciate that human element of our criminal justice system. But, when asked to review these difficult cases, we would be irresponsible if we glossed over hard evidence that a defendant meets all three prongs of the insanity test. *653See Graham v. State, 547 S.W.2d 631 (Tenn.1977).
I must concur with Judge Wade’s opinion.